IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :             No. 2192 Disciplinary Docket No. 3
                                :
                Petitioner      :             No. 215 DB 2015
                                :
           v.                   :             Attorney Registration No. 64987
                                :
ADAM J. RODGERS,                :             (Philadelphia)
                                :
                 Respondent     :




                                        ORDER

PER CURIAM
       AND NOW, this 18th day of July, 2019, upon consideration of the Report and

Recommendations of the Designated Board Member, the probation order for Adam J.

Rodgers dated June 1, 2016, is modified as follows:

       1. Respondent shall obtain a new sponsor in Narcotics or Alcoholics Anonymous,

who is not a blood relative;

       2. Respondent shall maintain weekly contact with that sponsor;

       3. Respondent shall provide the name of his new sponsor to his appointed sobriety

monitor;

       4. Respondent shall file monthly written reports with the Disciplinary Board; and

       5. The other conditions of the June 1, 2016 Order shall remain in effect.

       Respondent shall pay the additional expenses incurred as a result of the probation

revocation proceedings. See Pa.R.D.E. 208(g).

       Justices Baer and Mundy dissent. Due to Respondent’s inability to conform his

conduct to both the disciplinary rules and the probationary conditions set forth in this
Court’s order of June 1, 2016, they would issue a rule to show cause why Respondent’s

probation should not be revoked.